DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A: Figures 1-5 and 8 regarding the double worm gear retractor in the reply filed on 02/23/2022 is acknowledged.
Although the Applicant mentioned that the Species is encompassed within all claims 14-26, claim 22 is being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B & C- embodiments of single worm gear retractor, there being no allowable generic or linking claim. Claim 22 recites “one worm gear and one worm” wherein the functionality (Specs- [0078-0090]) and structure of the single worm gear retractor (Figures 6-17) is different than the elected double worm gear retractor (Figures 1-5, Specs- [0059-0077]) of the elected species A, thus still being a search burden for the examiner. Election was made without traverse in the reply filed on 02/23/2022.
Thus, claims 14-21 and 23-26 are being examined by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Some references in the IDS form filed by the Applicant have been acknowledged by the Examiner. However, the references which were not considered (CN 204863623 U, CN 204863624 U, CN 205598077 U) as the provided translations for the foreign references were not legible. The Examiner suggests more legible copies of these references be provided for consideration.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: matching claim terminology of “a traction wire”, “a traction wire fixing device”, “turbine-worm gear”, and “a turbine”. The Examiner has interpreted discrepancies with the claim terminology used and the intended structures as mentioned in the specification to be as a result of inconsistencies from the translation of the foreign application. For example, the “traction wire” as claimed in claim 1 is understood to be equivalent to the “pull line (2)” structure as discussed in the specification based on the teaching of the structure functionalities. The Examiner suggests that the claim language/terminology and what is recited in the specification to be amended for consistency as differences in claim language hinders the clear understanding of the invention for the Examiner. Appropriate correction is required.
Claim Objections
Claims 14-21 and 23-26 are objected to because of the following informalities:  
All claims: all instances of “retractor” should read as “turbine-worm retractor”
Claim 15: “worm gear” should read as “turbine-worm gear”
Claim 18: both instances of “when the worm rotates” should read as “when the one worm rotates”
All claims: Recited claim terminology should be consistent throughout the claims for the same structure as understood by the functionality and disclosure of the invention (see specification objection above).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 20, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the pull line fixing device" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, it recites “at least one worm gear and at least one worm”. This limitation is unclear and contradictory to the established “a worm” as recited in claim 1. In claim 1, it is understood that there is a singular worm but in the instant claim, it is now understood to possibly include a plurality of worms. The Examiner suggests that the claim language be clearly established as to the number of worm(s) used in the retractor.
Claim 18 recites the limitation "the pull line" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitations "the pull line fixing device” and “the pull line” in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 is also rejected based on its dependency of off 112b rejected claim 16 as discussed above.
Claim 18 is also rejected based on its dependency off of 112b rejected claim 17 as discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17, 20-21, and 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (US 20170296376 A1).
Regarding claim 14, Zhou discloses a turbine-worm retractor (Figure 1- retractor 3) for an implantable tongue pulling device (Abstract, Figure 1- implanted tongue pulling device implanted into the tongue body 4 as shown) comprising: 
a control switch (Abstract- “The retractor includes a casing, a control switch and a pull line fixing device mounted on the casing.”, Figures 22A-22Q- control switch 301) capable of adjusting a pulling force of a traction wire ([0032]- “a retractor (3), including a control switch (301) capable of adjusting a tension of the pull line (2)”, Figure 1- pull line 2), 
a traction wire fixing device for fixing the traction wire (Abstract- “The retractor includes a casing, a control switch and a pull line fixing device mounted on the casing.”, Figures 22A-22Q- pull line fixing device 302); and 
a casing (Abstract- “The retractor includes a casing, a control switch and a pull line fixing device mounted on the casing.”, Figures 22A-22Q- casing 304), wherein: 

the control switch 301 is a turbine-worm gear structure (Figures 22A-22D- control switch 301 and additional portions of 301 to be a turbine-worm gear structure) further including a worm (Figures 22A-22D- either of tightening switch 301C or loosening switch 301D of control switch 301 having a pushrod structure) and turbine (Figures 22B-22D- control switch 301 is shown to be a gear or turbine); 
a rotation of the worm drives the turbine to rotate in a clockwise or counterclockwise direction (Figures 22C-22D- arrows show both directions of rotation of the control switch 301 gear when ratchet 301B2 of both switches 301C, 301D is rotated); and 
the traction wire fixing device is provided on the turbine (Figures 22B-22D- pull line fixing device 302 is shown to be surrounding the gear or turbine of control switch 301).
Regarding claim 15, Zhou discloses the retractor of claim 14 as discussed above. Zhou further discloses wherein: the casing (Figures 22A-22Q- casing 304) comprises an inner cover (Figures 22A-22Q- inherent inner surfaces of the casing 304 forms an inner cover), the control switch is mounted on the casing through the inner cover (Figures 22B-22H- control switch 301 and its associated structures are shown to be mounted on the casing 304 on an inner surface or cover), and a pull line fixing device connected to the worm gear (Figure 22H- pull line fixing device 302 is shown to be connected to control switch 301 wherein control switch is a gear shape) extends out of a through hole on the inner cover (Figures 22E-22I- upper portion of pull line fixing device 302 has a pull line fixing bolt 302I which extends out of an opening or hole from the inner surface or cover of the casing 304).
Regarding claim 16, Zhou discloses the retractor of claim 14 as discussed above. Zhou further discloses wherein: the casing (Figures 22A-22Q- casing 304) comprises a bottom cover (Figure 22F- bottom portion 304H [not labeled] of main body 304L of casing 304), and the control switch (Figures 22B-22H- control switch 301) and the pull line fixing device (Figures 22B-22H- pull line fixing device 302) are mounted in the bottom cover (Figures 22E-22H- pull line fixing device 302 and control switch 301 are shown to be mounted on the bottom portion of main body 304L via positioning slot 305B).
Regarding claim 17, Zhou discloses the retractor of claim 14 as discussed above. Zhou further discloses wherein: the control switch (Figures 22A-22Q- control switch 301) comprises at least one worm gear (Figures 22B-22D- control switch 301 is shown to be a gear or turbine) and at least one worm (Figures 22A-22D- either of tightening switch 301C or loosening switch 301D of control switch 301 having a pushrod structure). 
Regarding claim 20, Zhou discloses the retractor of claim 14 as discussed above. Zhou further discloses wherein: the pull line fixing device (Figures 22A-22Q- pull line fixing device 302) comprises a fixing through hole (Figure 22K- thread hole 302A) and a line slot for fixing the pull line (Figure 22I- protective sheath 306, [0438]- “The pull line (2) may be passed along the protective sheath (306), which not only provides a routing function, but also protects the pull line (2). Refer to FIG. 22J to FIG. 22P.”), and a center line of the fixing through hole (see annotated Figure 22K below- indicated center line of thread hole 302A) is crossed with the line slot (Figure 22K- thread hole 302A) in a three-dimensional manner (see annotated Figure 22K below- indicate center line crosses the protective sheath 306 in a three dimensional manner).

    PNG
    media_image1.png
    288
    471
    media_image1.png
    Greyscale

Regarding claim 21, Zhou discloses the retractor of claim 14 as discussed above. Zhou further discloses wherein: the casing (Figures 22A-22Q- casing 304) comprises a mandible front fixing plate (Figures 22L-22Q- bottom portion of the casing 304 acts as a mandible front fixing plate, [0439]- “During mounting, first, the retractor (3) is fixed to the lower part of the mandible (5), and tightened by using screws.”); the mandible front fixing plate has a front screw through hole through which a fixing screw passes (Figures 22F-22Q- bottom portion of casing 304 has screw holes 304C for the insertion of screws as shown, [0434]- “The screw holes (304C) are used for fixing the retractor casing (304) to the mandible (5).”) and a slot hole (Figures 22E & 22H- screw hole 304C in line with thread hole 302A), wherein the slot hole divides the mandible front fixing plate into a left side and a right side (Figures 22E & 22H- inherent axis along the screw hole 304 aligned with hold 302A divides the casing 304- including the bottom portion of the casing 304- into symmetric left and right sides).
Regarding claim 23, Zhou discloses the retractor of claim 14 as discussed above. Zhou further discloses wherein: the casing (Figures 22A-22Q- casing 304) comprises an upper cover (Figure 22G- top cover 304G), wherein the upper cover has an alignment hole (Figure 22G- top cover 304G is shown to have an opening or hole for alignment of pull line fixing bolt 302I).
Regarding claim 24, Zhou discloses the retractor of claim 16 as discussed above. Zhou further discloses wherein: the bottom cover (Figure 22F- bottom portion 304H [not labeled] of main body 304L of casing 304) has a bottom screw through hole (Figure 22K- screw holes 304C) through which a fixing screw passes (Figures 22L-22Q- shows screws passing through screw holes 304C).
Regarding claim 25, Zhou discloses the retractor of claim 15 as discussed above. Zhou further discloses wherein: the inner cover (Figures 22A-22Q- inherent inner surfaces of the casing 304 forms an inner cover) further has a mounting hole through which a fixing screw passes (Figures 22E-22I- shows an opening or hole of the inner surface of cover of casing 304 which acts as a mounting hole for bolt 304I to pass therethrough) and a positioning end at which the pull line fixing device is positioned (see annotated Figure 22K- indicated positioning end where pull line fixing device 302 is positioned); the positioning end has a pull line through hole through which the pull line passes (Figure 22K- protective sheath 306, [0438]- “The pull line (2) may be passed along the protective sheath (306), which not only provides a routing function, but also protects the pull line (2). Refer to FIG. 22J to FIG. 22P.”) and a positioning hole through which the pull line fixing device is positioned (Figures 22A-22Q- thread hole 302A aligns with protective sheath 306 such that pull line 2 would positioned within thread hole 302A via insertion in sheath 306); the pull line fixing device (Figure 22H- pull line fixing device 302) connected to the worm gear (Figure 22H- device 302 is connected to worm gear of control switch 301) is mounted in a mounting slot of the positioning end after extending out of the through hole on the inner cover (Figures 22E-22K- assembly of pull line fixing device 302 and gear of control switch 301 is mounted on positioning slot 305B via spring 305 at the indicated positioning end wherein the top of control switch 301 extends out through the opening or hole from the inner surface or cover of the casing 304 as shown), and is positioned through the 

    PNG
    media_image2.png
    280
    423
    media_image2.png
    Greyscale

Regarding claim 26, Zhou discloses the retractor of claim 14 as discussed above. Zhou further discloses wherein the retractor (Figure 1- retractor 3) is made of a medical material ([0086]- “The retractor (3) is made of a material selected from a group consisting of, but not limited to: medical metal materials… and medical polymer materials”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20170296376 A1) in view of Ovenshire (US 6119400 A).
Regarding claim 18, Zhou discloses the retractor according to claim 14 as discussed above.
Zhou does not disclose wherein: the control switch comprises two worm gears and one worm; when the worm rotates in a right-hand screw direction, a worm gear on a right side rotates clockwise, and a worm gear on a left side rotates counter-clockwise, to tension the pull line, so that the retraction force increases; when 002388-5038-US2Response to Election/Restriction Requirementthe worm rotates in a left-hand screw direction, the worm gear on the right side rotates counter-clockwise, and the worm gear on the left side rotates clockwise, to loosen the pull line, so that the retraction force decreases. Ovenshire teaches an analogous tensioning mechanism (Figure 2) wherein a control switch (Figure 2- drive 16) comprises two worm gears (Figure 2- worm gears 40,42) and one worm (Figure 2- worm 38); when the worm rotates in a right-hand screw direction, a worm gear on a right side rotates clockwise, and a worm gear on a left side rotates counter-clockwise, to tension a pull line, so that the retraction force increases; when 002388-5038-US2Response to Election/Restriction Requirementthe worm rotates in a left-hand screw direction, the worm gear on the right side rotates counter-clockwise, and the worm gear on the left side rotates clockwise, to loosen the pull line, so that the retraction force decreases ([Col 3, lines 11-39]- discusses that motor 34 drives worm 38 to rotate such that the worm meshes with and drives the worm gears 40,42 in opposite directions respectively to adjust the tension in belt 18, wherein the specific directionality of turning the worm 38 would allow the tensioning of the belt 18 as instantly claimed as the gears 40,42 will rotate opposite to each other), providing a mechanism for laterally tensioning a tensioning line while using a reduced number of parts resulting in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the inventio to modify the specific control switch of Zhou to be the specific control switch comprising two worm gears and one worm to tension a pull line as instantly claimed and taught by Ovenshire. A skilled artisan would have been motivated to utilize the specific instantly claimed control switch of one worm and two gears to tension a pull line because Ovenshire provides a mechanism for laterally tensioning a tensioning line while using a reduced number of parts resulting in savings in cost, volume, and weight (Ovenshire- [Col 1, 51-65]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20170296376 A1) in view of Nelissen (US 20080135056 A1).
Regarding claim 19, Zhou discloses the retractor according to claim 14 as discussed above. 
Zhou does not disclose wherein the worm has an adjustment hole and the adjustment hole is non-circular. Nelissen teaches an analogous oral device (Abstract, Figure 1) wherein an analogous worm (Figure 1- adjusting screw 6) has an adjustment hole and the adjustment hole is non-circular (Figures 2 & 4- head 11 of screw 6 is shown to have a non-circular adjustment hole), providing a means for adjustment of the worm or screw using a conventional screwdriver (Nelissen- [0036]). Zhou and Nelissen are analogous because they both teach oral devices with adjustable worms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the worm of Zhou to have an adjustment hole and the adjustment hole is non-circular as taught by Nelissen. A skilled artisan would have been motivated to utilize an adjustment hole what is non-circular because Nelissen suggests .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160374766 A1 (Schuh)- teaches a line being adjusted by two gears and a rod.
US 20120123196 A1 (Rion)- implanted gastric band with tensioning means using two gear and a worm.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        March 23, 2022

/KERI J NELSON/Primary Examiner, Art Unit 3786